IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GEORGE LYONS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0382

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed October 6, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

George Lyons, pro se, Petitioner.

Jennifer Parker, General Counsel, and Beverly Brewster, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.